Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-4, 6-9 and 11-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15 and 17-23 of copending Application No. 16/524,635.  Copending Applicant 16/524,635 claims a composite yarn  having core  and sheath comprising at least one polymeric core fiber made of polymeric material wherein the total amount of the core fibers is at least 35% by weight of the total weight of the composite yarn wherein the core fiber and the sheath are spun together. 16/524,635 claims the method similarly as claimed as well along with the claimed denier, tenacity, ring spinning, elastomeric filament, amount of elastic filaments, total amount of core fibers, type of core fibers, twist multiple and fabric as claimed. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-14 are rejected for the recitation of “A composite yarn”. In order to have proper antecedent basis “A composite yarn” should read “The composite yarn” in order to indicate reference the composite yarn in the claim from which each claim depends.
Claims 17-23 are rejected for the recitation of “A method”. In order to have proper antecedent basis “A method” should read “The method” in order to indicate reference the composite yarn in the claim from which each claim depends.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation” polyester polymers and copolymers, polyamide polymers and copolymers and mixture thereof”, and the claim also recites “preferably PET, PBT, PTT, PTMT, filaments made of a copolymer of one or more of PET, PBT, PTT PTMT, PTT/PET, PTT/PBT, PTMT/PET” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is further noted that the limitation in line 3 of the claim should read “…mixtures thereof…” and not “mixture thereof”. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “range of 1.2 to 5.5”, and the claim also recites “preferably 1.2 to 3.5” which is the narrower statement of the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-13, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proctor (WO 9618762).

Regarding claims 1, 4, 12, 16 and 18, Proctor teaches a composite yarn having a core and a sheath with the core comprising at least one polymeric core fiber made of polymeric material comprising a plurality of continuous filament core fibers wherein the total amount of the core fibers is at least 35% by weight of the total weight of the composite yarn and wherein the core and sheath are spun together. Proctor also teaches a method of preparing a composite yarn comprising the steps of providing a core comprising a plurality of core fibers made of polymeric material, providing a sheath of inelastic staple fibers to cover the core and spinning together the filaments and the staple fibers of the sheath wherein the total amount of the core fibers is at least 35% by weight of the total weight of the composite yarn. 
Regarding claim 2, 
Regarding claims 3 and 17, at least part of the core fibers have a linear density of 14 denier or less [7:5-11]. 
Regarding claim 5, the composite yarn comprises the claimed amount of filaments [7:5-11]. 
Regarding claim 6, the composite yarn has the claimed tenacity [Examples]. 
Regarding claim 11, at least part of the core fibers are provided as a bundle of core fibers or as a core yarn [7:5-29].
Regarding claim 13, the core fibers are made of materials including polyester polymers and copolymers, polyamide polymers and copolymers and mixtures thereof [7:19-26]. 
Regarding claim 15, Proctor teaches a fabric including the composite yarn of claim 1.
Claims 1, 3-5, 7, 11-13, 15-18 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barron (US Patent 4,024,895).
Regarding claims 1, 4, 12, 16 and 18, Barron teaches a composite yarn having a core and a sheath with the core comprising at least one polymeric core fiber made of polymeric material comprising a plurality of continuous filament core fibers wherein the total amount of the core fibers is at least 35% by weight of the total weight of the composite yarn and wherein the core and sheath are spun together. Barron also teaches a method of preparing a composite yarn comprising the steps of providing a core comprising a plurality of core fibers made of polymeric material, providing a sheath of inelastic staple fibers to cover the core and spinning together the filaments and the staple fibers of the sheath wherein the total amount of the core fibers is at least 35% by weight of the total weight of the composite yarn. 
Regarding claims 3 and 17,
Regarding claim 5, the composite yarn comprises the claimed number of filaments [Examples]. 
Regarding claim 7, the composite yarn is obtained by ring spinning with at least one roving source for the sheath. 
Regarding claim 11, at least part of the core fibers are provided as a core yarn. 
Regarding claim 13, the core fibers are made of polyester polymers. 
Regarding claim 15, Barron teaches a fabric including a composite yarn of claim 1. 
Regarding claims 22-23, the core and sheath are combined by ring spinning comprising at least one roving source for the sheath. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Proctor (WO 9618762) or Proctor (WO 9618762) in view of Yeung et al. (EP 2873758)
Regarding claims 7 and 22-23, Proctor teaches at least one roving source for the sheath but is silent regarding the claimed ring spinning with one, two or more roving sources. However, Yeung et al. teaches ring spinning with  one, two or more roving sources for the sheath in order to improve strength, smooth surface and wear resistance. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the two or more roving sources of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that Proctor meets the requirements of the claimed yarn, the yarn of Proctor clearly meet the requirements of present claims yarn.
Regarding claims 8-9 and 19-20, Proctor is silent regarding the claimed core comprising at least one elastomeric filament and the filament having elastic properties being combined with the core fibers before spinning. However, Yeung et al. teach at least one elastomeric filament in the core in order to provide elasticity and combining the filament having elastic properties being combined with the core fibers before spinning in order to improve strength, smoothness and wear resistance. It would have been obvious to one of ordinary skill in the art to use the elastomeric filament in the core and the filament having elastic properties being combined with the core fibers before spinning as taught by Yeung et al. in order to provide elasticity and to improve strength, smoothness and wear resistance and arrive at the claimed invention. It further would 
Regarding claim 10, Proctor is silent regarding the claimed core fibers and elastomeric filaments being connected. However, Yeung teach core fibers and elastomeric fibers are connected together at least at a plurality of connecting points as they are taught as twisted together in order to improve smoothness, strength and elasticity. It would have been obvious to one of ordinary skill in the art to use the core fibers comprising at least one elastomeric filament and core fibers connected together at least at a plurality of connecting points in order to improve smoothness, strength and elasticity and arrive at the claimed invention. 
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Proctor (WO 9618762) in view of Yenici (PG Pub. 2012/0079802).
Regarding claims 14 and 21, Proctor is silent regarding the claimed twist multiple. However, Yenici et al. teach the claimed twist multiple in order to attain the desired balance of strength and softness. It would have been obvious to one of ordinary skill in the art to use the twist multiple of Yenici et al. in Proctor in order to attain the desired balance of strength and softness and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789